AO 245D-CAED (Rev. 02/2018) Sheet 1 - Judgment in a Criminal Case for Revocation



                              UNITED STATES DISTRICT COURT
                                                Eastern District of California
                UNITED STATES OF AMERICA                                      JUDGMENT IN A CRIMINAL CASE
                                                                              (For Revocation of Probation or Supervised Release)
                           v.
                     AMADOR PRADO                                             Criminal Number: 1:16CR00146-001
                                                                              Defendant's Attorney: Emily DeLeon, Appointed
THE DEFENDANT:
       admitted guilt to violation of charge(s) 1 and 2 as alleged in the violation petition filed on 7/20/2018 .
       was found in violation of condition(s) of supervision as to charge(s)            after denial of guilt, as alleged in the violation petition
       filed on   .

The defendant is adjudicated guilty of these violations:
Violation Number                  Nature of Violation                                                           Date Violation Ended
                                                                                                                June 17, July 10, and July 12,
Charge 1                               FAILURE TO PARTICIPATE IN RRC AS DIRECTED
                                                                                                                2018
                                       FAILURE TO PARTICIPATE IN COUNSELING
Charge 2                                                                                                        July 18, 2018
                                       APPOINTMENT AS DIRECTED

The court:         revokes:       modifies:        continues under same conditions of supervision heretofore ordered on 3/28/2013 .

       The defendant is sentenced as provided in pages 1 through 1 of this judgment. The sentence is imposed pursuant to the
Sentencing Reform Act of 1984.

       Charge(s)       is/are dismissed.

        Any previously imposed criminal monetary penalties that remain unpaid shall remain in effect.

        It is ordered that the defendant shall notify the United States attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If
ordered to pay restitution, the defendant must notify the court and United States attorney of material changes in economic
circumstances.
                                                                             3/18/2019
                                                                             Date of Imposition of Sentence
                                                                             /s/ Lawrence J. O'Neill
                                                                             Signature of Judicial Officer
                                                                             Lawrence J. O'Neill, United States District Judge
                                                                             Name & Title of Judicial Officer
                                                                             3/20/2019
                                                                             Date
